DETAILED ACTION
Status of Claims
This Office Action is in response to the amendments filed 09/03/2021.
Claims 1, 3, 4, 8-13, 16 & 18 have been amended. 
Claims 2, 5 & 20 are cancelled.
Claims 1, 3, 4 & 6-19 are pending and have been examined.
Claims 13 & 17-19 were inadvertently missed in the previous rejection. A corrected non-final Office Action is included below to address the missed claims. 
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
In response to Applicant’s arguments pertaining to the 35 U.S.C. 101 rejection, Applicant’s arguments have been fully considered, but are not persuasive. Applicant argues, 
“The pending claims do not merely recite ‘assessing fees associated with payment account transactions’ and applying it on a generic computer…rather the pending claims provide for new, improved technology (i) to enable issuers to impose fees associated with cross-border transactions that are tuned based on dimensions associated with the transaction, with fees being applied automatically apart from the particular issuer (e.g., by a payment network), (ii) to enable the payment network to intercept and hold an authorization message (e.g., when the authorization message includes a PAN that is within a range of PANs associated with an issuer), after an acquirer has submitted the authorization message towards an issuer via the payment network, such that the payment network may automatically append the fee (e.g., tuned specifically for that transaction by the issuer) to the authorization message, and (iii) to release the modified authorization message to the issuer, such that fees established by the issuer are imposed through the payment network’s addition of the fee to the authorization message. In this way, the specific operations, configuration and architecture (in the unique interaction of the payment network 
Examiner respectfully disagrees. The claimed invention is a method for assessing fees associated with payment account transactions based on rules and using generic computer components and/or basic payment networks. This is merely a business related solution without significantly more and falls under a financial economic practice which is a “method of organizing human activity”. Claims 2-20 further narrows the abstract idea and does not add significantly more (i.e. an inventive concept). 
The computing device is recited at a high level of generality that it represents no more than mere instructions to apply the judicial exceptions on a computer. It can also be viewed as nothing more than an attempt to generally link the use of the judicial exceptions to the Internet. It should be noted that because the courts have made it clear that mere physicality or tangibility of an additional element or elements is not a relevant consideration in the eligibility analysis, the physical nature of the controller does not affect this analysis. See MPEP 2106.05(1) for more information on this point, including explanations from judicial decisions including Alice Corp. Pty. Ltd. v. CLS Bank Int'l, 573 U.S. 208, 224-26 (2014). Even when viewed in combination, these additional elements do not integrate the recited judicial exception into a practical application and the claim is directed to the judicial exception (Step 2A: YES).
Further, Applicant argues the claims in light of McRO. (See Remarks: Page 10-11) Examiner respectfully disagrees. McRo focused on a specific asserted improvement in computer animation and the Courts disagreed that the claims simply use a computer as a tool to automate conventional activity and further stated the automation went beyond merely “organizing [existing] information into a new form” or carrying out a fundamental economic practice. Digitech, 758 F.3d at 1351; see also Alice, 134 S. Ct. at 2356, but rather used a combined order of specific rules that rendered information into a specific format that was then used and applied to create desired results: a sequence of synchronized, animated characters. Applicant' s claims are unlike the claims in McRo as the focus of the claims in the instant application is to 
Applicant further argues, “The claims are not directed to an abstract idea, however, assuming arguendo, that they are directed to an abstract idea, they recite something significantly more than the abstract idea.” (See Remarks: Page 10-11). Examiner respectfully disagrees. As explained previously, the computing device is at best the equivalent of merely adding the words “apply it” to the judicial exception. Mere instructions to apply an exception cannot provide an inventive concept and cannot be considered significantly more. Furthermore, it does not integrate the abstract idea into a practical application by improvements to the functioning of a computer, or to any other technology, effect a particular treatment or prophylaxis for a disease, apply the judicial exception with or by a particular machine, effect a transformation or reduction of a particular article to a different state or thing or use the judicial exception in some other meaningful way beyond generally linking to a particular technological environment, but instead, invokes computers merely as a tool. The claims are directed to an abstract idea. For these reasons applicant’s arguments are not persuasive (Step 2B: NO). The claim is not eligible. 
Further, Applicant argues the claims in light of Bascom. (See Remarks: Page 10-11) Examiner respectfully disagrees. In Bascom, the Court concluded the claims do not merely recited the abstract idea of filtering content along with the requirement to perform it on the Internet, or to perform it on a set of generic computer components, but described how its particular arrangement of elements is a technical improvement over prior art ways of filtering content by improving the existing technical process. Applicant's invention differs to that of Bascom because the applicant's invention simply uses generic computer hardware to perform a business process. The claims do not address a technological solution to a technological problem, nor do the steps cause the computer components to operate in an unconventional manner. For these reasons, Applicant's arguments are not persuasive.

In response to Applicant’s arguments pertaining to the 35 U.S.C. 103 rejections, Applicant’s arguments have been fully considered, but are not persuasive. Applicant argues newly amended subject matter, which can be addressed by the newly added art cited below. 

All dependent claims can be addressed with the same rationale. 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1, 3, 4 & 6-19 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. Claim 1 recites identifying a transaction associated with a payment account, retrieving a fee schedule for the issuer, selecting at least one fee for the transaction and appending the selected fee for the transaction. Thus, the claims recite a fundamental economic practice relating to Certain Methods of Organizing Human Activity. 
This judicial exception is not integrated into a practical application because the claim only recites one additional element – using a computer device to perform the steps described above. The computer in each step is recited at a high-level of generality (i.e., as a generic processor performing a generic computer function of identifying, retrieving, selecting and appending data to determine transaction fees) such that it amounts no more than mere instructions to apply the exception using a generic computer component. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. Therefore, the claim is directed to an abstract idea.
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements of using a computer to perform both the steps amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. Therefore, the claim is not patent eligible.
Claims 3, 4 & 6-19 recite the same abstract ideas and additional elements as addressed in claim 1. Therefore, the claims are directed to an abstract idea with the same rationale as presented in the analysis of claim 1. Claims 1, 3, 4 & 6-19 are ineligible. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 4, 7-9 & 14-19 are rejected under 35 U.S.C. 103 as being unpatentable over Algiene et al. (US 6,761,311) in view of Dill et al. (US 2015/0032626).

Regarding claim 1, Algiene teaches A computer-implemented method for use in assessing fees associated with payment account transactions (Abstract), the method comprising:
A cross-border transaction fee (Col. 6 Ln. 31-55 teaches fees associated with exchange rates for different countries currency conversions)
retrieving, by the at least one computing device, a fee schedule for the issuer, the fee schedule including multiple fees, each of the multiple fees associated with the issuer and identified to each of multiple unique combinations of the multiple dimensions, the multiple fees including cross-border fees and/or currency exchange fees (Col. 6 Ln. 13-55 teaches a provider (reads on issuer) establishes fees and fee schedules for multiple types of transactions; Examiner interprets fees and fee schedules for a transaction to be a transaction dimension; Col. 5 Ln. 63 – Col. 6 Ln.12 teaches charging fees based on transaction categories);
selecting, by the at least one computing device, at least one fee for the transaction from the multiple fees in the fee schedule based on the multiple dimensions of the identified transaction included in the authorization request (Col. 7 Ln. 7-14 teaches calculating a fee for the transaction; FIG. 2, item 206; Col. 7 Ln. 15-54 teaches presenting the transaction information (which may include the fee (reads on transaction dimension)) to the customer); 
appending, by the at least one computing device, the selected at least one fee for the identified transaction to the authorization request (Col. 7 Ln. 15-54 teaches presenting the transaction information (which may include the fee) to the customer, wherein the customer may then accept or decline the transaction; Examiner interprets if the customer accepts the transaction based on the information provided, the fee is therefore accepted and assessed to the payment account; FIG. 2, items 208 & 210); and
releasing to the issuer, by the at least one computing device, the authorization request including the selected at least one fee, whereby the at least one fee is assessed to the payment account for payment by the consumer (Col. 7 Ln. 15-54 teaches presenting the transaction information (which may include the fee) to the customer, wherein the customer may then accept or decline the transaction; Examiner interprets if the customer accepts the transaction based on the information provided, the fee is therefore accepted and assessed to the payment account; FIG. 2, items 208 & 210)
the multiple dimensions including at least two of: a processing code, a transaction type (Col. 6 Ln. 61 – Col. 7 Ln. 6 teaches transaction parameters may include the type of transaction), a region differentiator, a merchant category code (MCC) (Col. 5 Ln. 63 – Col. 6 Ln.12 teaches charging fees based on transaction categories), and a payment account brand);
Algiene does not teach, however, Dill teaches
identifying, by at least one computing device of a payment network, an authorization request for  a [transaction] to be funded by a payment account based on a primary account number (PAN) of the payment account (Paragraph [0201] teaches the authorization request message may include a primary account number (PAN)), as included in the authorization request, being within a range of PANs (Paragraph [0271] teaches the authorization message may also include a PAN product identifier (i.e., PAN account range)), the transaction involving a merchant associated with an acquirer, the payment account associated with a consumer and issued by an issuer, wherein the authorization request is directed from the acquirer towards the issuer via the payment network (Paragraph [0106] teaches the acquirer sending the authorization request message through the payment processing network to the issuer), the authorization request including multiple dimensions of the transaction (Paragraph [0201] teaches the authorization request message may include a primary account number (PAN); Paragraph [0271] teaches the authorization message may also include a PAN product identifier (i.e., PAN account range); Paragraph [0023] teaches an authorization request message with PAN based values and token based values; FIG. 7), […]
intercepting and holding, by the at least one computing device, the identified authorization request (Paragraph [0203] teaches the authorization request message being intercepted);
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the fee system as taught by Algiene to include the authorization information as taught by Dill to ensure the transactions are updated with the correct information for the transactions to take place correctly.

Regarding claim 4, the combination of Algiene and Dill teaches The computer implemented method of claim 1. Algiene teaches fee information (Col. 6 Ln. 13-55 teaches a provider establishes fees and fee schedules for multiple types of transactions; Abstract teaches receiving a message requesting the fee information associated with the transaction), but does not teach, however Dill teaches […] altering the identified authorization request to include the [updated information], prior to releasing the authorization request to the issuer (Paragraph [0106] teaches the acquirer sending the authorization request message through the payment processing network to update information and sending the modified authorization request to the issuer); 
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to substitute modifying the authorization request message with the fee information because it would yield the same results of updating information in the authorization request message and sending it to the issuer to complete the transaction. 

Regarding claim 7, the combination of Algiene and Dill teaches The computer implemented method of claim 1. Algiene further teaches determining, by the at least one computing device, that the transaction involves a currency exchange (Col. 7 Ln. 7-14 teaches the point-of-sale device communicates with the exchange rate database to obtain fee and exchange rate information; Examiner interprets that in order to do this, it would first have to be determined that the transaction involved a currency exchange); and
wherein selecting the at least one fee is further based on the determination that the transaction involves a currency exchange (Col. 7 Ln. 7-14 teaches the point-of-sale device communicates with the exchange rate database to obtain fee and exchange rate information).

Regarding claim 8, the combination of Algiene and Dill teaches The computer implemented method of claim 1. Algiene further teaches wherein appending the selected at least one fee to the message includes altering the authorization request to include the at least one fee in a total amount of the transaction (Col. 7 Ln. 15-54 teaches presenting the transaction information (which may include the fee) to the customer, wherein the customer may then accept or decline the transaction; FIG. 2, items 208 & 210).

Regarding claim 9, Algiene teaches A non-transitory computer-readable storage media including executable instructions for assessing fees in connection with payment account transactions, which when executed by at least one processor of a payment network (Abstract), cause the at least one processor to:
retrieve a fee schedule for the issuer from memory associated with the at least one processor based on the issuer, the fee schedule including multiple fees, each of the multiple fees associated with the issuer and identified to multiple different transaction dimensions (Col. 6 Ln. 13-55 teaches a provider (reads on issuer) establishes fees and fee schedules for multiple types of transactions), the multiple different transaction dimensions identified to each of the multiple fees including at least two of: a processing code, a transaction type (Col. 6 Ln. 61 – Col. 7 Ln. 6 teaches transaction parameters may include the type of transaction), a region differentiator, a merchant category code (MCC) (Col. 5 Ln. 63 – Col. 6 Ln.12 teaches charging fees based on transaction categories), and a payment account brand;
select, in the fee schedule for the issuer, at least one fee for the transaction based on multiple dimensions of the transaction matching the multiple different transaction dimensions identified to the at least one fee in the fee schedule (Col. 7 Ln. 7-14 teaches calculating a fee for the transaction; FIG. 2, item 206); and
Algiene does not teach, however, Dill teaches
identify an authorization message for a transaction to a payment account, the payment account issued by an issuer, the transaction involving a merchant associated with an acquirer, and the authorization message directed by the acquirer towards the issuer via the payment network (Paragraph [0106] teaches the acquirer sending the authorization request message through the payment processing network to the issuer);
alter the authorization message to include the [updated information] for the transaction (Paragraph [0106] teaches the acquirer sending the authorization request message through the payment processing network to update information and sending the modified authorization request to the issuer); 
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the fee system as taught by Algiene to include the authorization information as taught by Dill to ensure the transactions are updated with the correct information for the transactions to take place correctly. It would have been obvious to one of ordinary skill in the art at the time the invention was filed to substitute modifying the authorization request message with the fee information because it would yield the same results of updating information in the authorization request message and sending it to the issuer to complete the transaction.

Regarding claim 14, the combination of Algiene and Dill teaches The non-transitory computer-readable storage media of claim 9. Algiene further teaches wherein each of the multiple fees in the fee schedule includes one of a fixed fee and a percentage fee (Col. 5 Ln. 63 – Col. 6 Ln. 12 teaches the fees may be flat fees or variable fees such as $1 per $100 or 1%).

Regarding claim 15, the combination of Algiene and Dill teaches The non-transitory computer-readable storage media of claim 9. Algiene further teaches wherein the executable instructions, when executed by the at least one processor, further cause the at least one processor to:
solicit a fee from the issuer;
receive the solicited fee from the issuer; and
store the received fee as one of the multiple fees in the fee schedule in the memory associated with the at least one processor.
(Col. 6 Ln. 13-55 teaches a provider (reads on issuer) establishes fees and fee schedules for multiple types of transactions)

Regarding claim 16, Algiene teaches A system for use in assessing fees in connection with payment account transactions (Abstract), the system comprising:
a memory including multiple fee schedules, each of the fee schedules associated with a different issuer, each of the fee schedules including multiple fees, and each of the fees designated for a cross-border transaction and/or a currency exchange transaction and identified to at least one transaction dimension (Col. 6 Ln. 13-55 teaches a provider (reads on issuer) establishes fees and fee schedules for multiple types of transactions; Col. 7 Ln. 7-14 teaches calculating a fee for the transaction; FIG. 2, item 206); Col. 4 Ln. 46-62 teaches a computer and memory); and
at least one processor of a payment network in communication with the memory (Col. 4 Ln. 46-62 teaches the invention being performed on a computer and utilizing a memory; One of ordinary skill in the art would understand a computer to contain a processor and memory; Abstract teaches processing information indicating a processor), the at least one processor configured to:
retrieve, from the memory, a fee schedule associated with the issuer (Col. 6 Ln. 13-55 teaches a provider (reads on issuer) establishes fees and fee schedules for multiple types of transactions), the fee schedule including multiple fees, each of the multiple fees identified to each of multiple unique combinations of multiple transaction dimensions, the multiple transaction dimensions including, for each of the multiple fees, at least two of: a processing code, a transaction type (Col. 6 Ln. 61 – Col. 7 Ln. 6 teaches transaction parameters may include the type of transaction), a region differentiator, a merchant category code (MCC) (Col. 5 Ln. 63 – Col. 6 Ln.12 teaches charging fees based on transaction categories), and a payment account brand;
select at least one fee in the fee schedule associated with the issuer when multiple dimensions of the intercepted transaction match the multiple transaction dimensions identified to the at least one fee in the fee schedule (Col. 7 Ln. 7-14 teaches calculating a fee for the transaction; FIG. 2, item 206); 
alter the authorization request to include the selected at least one fee (Col. 7 Ln. 7-14 teaches calculating a fee for the transaction; FIG. 2, item 206); and
release the altered authorization request to the issuer, whereby the at least one fee is assessed to a consumer associated with the payment account (Col. 7 Ln. 15-54 teaches presenting the transaction information (which may include the fee) to the customer, wherein the customer may then accept or decline the transaction; Examiner interprets if the customer accepts the transaction based on the information provided, the fee is therefore accepted and assessed to the payment account; FIG. 2, items 208 & 210).
Algiene does not teach, however, Dill teaches
intercept and hold an authorization request for a transaction to a payment account issued by an issuer (Paragraph [0203] teaches the authorization request message being intercepted)) based on a primary account number (PAN) of the payment account (Paragraph [0201] teaches the authorization request message may include a primary account number (PAN)), as included in the authorization request, being within a range of PANs associated with the issuer (Paragraph [0271] teaches the authorization message may also include a PAN product identifier (i.e., PAN account range)), the transaction involving a merchant associated with an acquirer, and the authorization request directed by the acquirer towards the issuer via the payment network (Paragraph [0106] teaches the acquirer sending the authorization request message through the payment processing network to the issuer);
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the fee system as taught by Algiene to include the authorization information as taught by Dill to ensure the transactions are updated with the correct information for the transactions to take place correctly.

Regarding claim 17, the combination of Algiene and Dill teaches The system of claim 16. Algiene does not teach, however, Dill further teaches wherein the at least one processor is further configured to intercept the authorization request only when the transaction is at least one of a cross-border transaction and/or a currency exchange transaction (Paragraph [0203] teaches the authorization request message being intercepted; Paragraph [0239] teaches The payment processing network may also perform any other validation, authentication, authorization, and/or any other relevant processes before modifying and sending the modified authorization request message depending on configuration settings of an issuer; Examiner interprets interception based on a cross-border transaction or currency exchange could be a configuration put in place by an issuer).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the fee system as taught by Algiene to include the authorization information as taught by Dill to ensure the transactions are updated with the correct information for the transactions to take place correctly and securely.

Regarding claim 18, the combination of Algiene and Dill teaches The system of claim 17. Algiene further teaches wherein the selected at least one fee includes each fee included in the fee schedule for which the multiple dimensions of the transaction are identified to the fee (Col. 6 Ln. 1-55 teaches calculating fees for a transaction based on multiple transaction types (reads on dimensions); Col. 7 Ln. 7-14 teaches calculating a fee for the transaction; FIG. 2, item 206)).

Regarding claim 19, the combination of Algiene and Dill teaches The system of claim 18. Algiene further teaches wherein the at least one processor is further configured to include the selected at least one fee in a clearing record associated with the issuer and/or an acquirer involved in the transaction (Col. 7 Ln. 15-54 teaches the transaction information may be printed on a receipt (reads on clearing record) and provided to the customer, wherein the transaction information may include the fee associated with the transaction). 

Claims 3, 6, 10 & 11 are rejected under 35 U.S.C. 103 as being unpatentable over Algiene et al. (US 6,761,311) in view of Dill et al. (US 2015/0032626) and Prakash et al. (US 2016/0092872).

Regarding claim 3, the combination of Algiene and Dill teaches The computer-implemented method of claim 1. Algiene does not teach, however, Prakash teaches wherein the multiple dimensions include the transaction type (Paragraph [0032] teaches transaction types to include local transactions and international transactions; Examiner interprets these to be region differentiators); and
wherein the transaction type indicates a card-not-present or a card-present designation (Paragraph [0032] teaches transaction types to include card-present and card-not-present transactions).
It would have been obvious to one or ordinary skill in the art at the time of the inventions was filed to modify the transaction parameters as taught by Algiene to include region differentiators as taught by Prakash to increase security of the account transaction. 

Regarding claim 6, the combination of Algiene and Dill teaches The computer implemented method of claim 1 determining a fee based on a transaction type (Col. 6 Ln. 13-55 teaches a provider (reads on issuer) establishes fees and fee schedules for multiple types of transactions). Algiene does not teach, however, Prakash teaches further wherein the transaction type is a cross-border transaction (Paragraph [0032] teaches transaction types to include international transactions).  
It would have been obvious to one or ordinary skill in the art at the time of the inventions was filed to modify the transaction parameters as taught by Algiene to include cross-border transactions as taught by Prakash to increase security of the account transaction. 

Regarding claim 10, the combination of Algiene and Dill teaches The non-transitory computer-readable storage media of claim 9. Algiene further teach wherein the multiple different transaction dimensions identified to each of the multiple fees in the fee schedule include at least three of: the processing code, the transaction type (Col. 6 Ln. 61 – Col. 7 Ln. 6 teaches transaction parameters to include a type of transaction), the MCC merchant category code (Col. 5 Ln. 63 – Col. 6 Ln.12 teaches charging fees based on transaction categories), and the payment account brand (Col. 6 Ln. 61 – Col. 7 Ln. 6 teaches transaction parameters to include various forms of value; Examiner interprets this to be an account brand).
Algiene does not teach, however, Prakash further teaches a region differentiator (Paragraph [0032] teaches transaction types to include local transactions and international transactions; Examiner interprets these to be region differentiators)
It would have been obvious to one or ordinary skill in the art at the time of the inventions was filed to modify the transaction parameters as taught by Algiene to include cross-border transactions as taught by Prakash to increase security of the account transaction.

Regarding claim 11, the combination of Algiene, Dill and Prakash teaches The non-transitory computer-readable storage media of claim 10.  Algiene further teaches wherein the executable instructions, when executed by the at least one processor, further cause the at least one processor to identify a value for each of the multiple dimensions of the transaction from the authorization message, prior to selecting the at least one fee (Col. 6 Ln. 61 – Col. 7 Ln. 14 teaches collecting the transaction information including and parameters and calculating a fee for the transaction).

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Algiene et al. (US 6,761,311) in view of Prakash et al. (US 2016/0092872) and further in view of Agarwal et al. (US 2014/0379543). 

Regarding claim 12, the combination of Algiene and Prakash teaches The non-transitory computer-readable storage media of claim 11. Algiene does not teach, however, Prakash further teaches wherein the multiple dimensions of the transaction include the region differentiator (Paragraph [0032] teaches transaction types to include local transactions and international transactions; Examiner interprets these to be region differentiators); 
Algiene and Prakash do not teach, however, Agarwal teaches
wherein the executable instructions, when executed by the at least one processor, further cause the at least one processor to identify a location indicator associated with a location in the authorization message and to search in a region differentiator data structure in the memory for the location, in order to identify the value of the region differentiator (Claim 11 teaches calculating a transaction fee based on the fee type and country code (reads on region differentiator).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the fee system as taught by the combination of Algiene and Prakash to include the fee calculation of Agarwal to ensure the proper fee charges.

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Algiene et al. (US 6,761,311) in view of Dill et al. (US 2015/0032626) and further in view of Prakash et al. (US 2016/0092872) and Ates et al. (US 2011/0320251).. 

Regarding claim 13, the combination of Algiene and Dill teaches The non-transitory computer-readable storage media of claim 11. The combination of Algiene, Dill and Prakash do not teach, however, Ates teaches wherein the multiple dimensions of the transaction include the payment account brand (Paragraph [0045] teaches identifying the company (reads on brand) in which the card is linked based on the BIN extracted from the PAN); and
Wherein the executable instructions, when executed by the at least one processor, cause the at least one processor to identify a primary account number (PAN) in the authorization message and to identify the value of the payment account brand based on a range associated with the PAN (Paragraph [0045] teaches identifying the company (reads on brand) in which the card is linked based on the BIN (reads on value) extracted from the PAN). 
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the fee system as taught by the combination of Algiene and Prakash to include the fee calculation of Agarwal to ensure the proper fee charges.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHACOLE TIBLJAS whose telephone number is (303) 297-4319.  The examiner can normally be reached on M-F 11:30am - 3:30pm MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ryan Donlon can be reached on (571) 270-3602.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SHACOLE C TIBLJAS/Examiner, Art Unit 3695                                                                                                                                                                                                        September 28, 2021

/KITO R ROBINSON/Primary Examiner, Art Unit 3619